UN|TED STATES D|STR|CT COURT  L E D

FOR THE D|STR|CT OF COLUl\/lBlA  3 n 

Clerk, U.S. Dlstrlct and

Nea| Franklin Hesterlee, Sr., Bll'\kruptcy Cgurts

Plaintiff,
Civi| Action No. 12-1047 (UNA)

l\/laureen Green et a/.,

\»\.¢`z`.»`r`/\z\»a

Defendants.

|\/lEl\/lORANDUl\/l OP|N|ON

This matter is before the Court on its initial review of p|aintiff's pro se complaint and
application for leave to proceed in forma pauperi$. The Court will grant plaintiff’s IFP
application and dismiss the case. Pursuant to 28 U.S.C. § 1915A, the Court is required to screen
and dismiss a prisoner's complaint against a governmental entity, officer or employee as soon
as practicable upon a determination that it, among other grounds, is frivo|ous. 28 U.S.C. §
1915A.

P|aintiff is a Georgia state prisoner suing I\/laureen Green whom he identifies as an
employee of the internal Revenue Service in Ogden, Utah, and “Unknown Agents of the l.R.S."
for "common law international tort" and "loss of |ife, liberty and private property rights of a
diversity citizen American." Comp|. at 1-2. P|aintiff purports to sue the defendants for their
alleged "admission of commercial fraud, knowingly and willfully falsifying documents to
defraud, breach of contract, theft by conversion, dishonor commercial transaction, trespass on

title property, misapplication of private |.R.S. code/statues [sic] enforced by the United States

Codes, judgment Creditor" Id. at l-2. P|aintiff demands a ”sum certain amount at
$2,151,954,127.30 (billion)." Id. at 11.

The complaint presents the type of fantastic or delusional scenarios warranting
dismissal under § 1915A as frivolous. See Ne/'tzke v. Williams, 490 U.S. 319, 325 (1989); Best v.
Ke//y, 39 F.3d 328, 330-31 (D.C. Cir. 1994). Furthermore, complaints that lack "an arguable basis
in law and fact" are, too, subject to dismissal as frivolous. Brandon v. District of Columb/`o Bd.
of Paro/e, 734 F.2d 56, 59 (D.C. Cir. 1984); see Crisafi v. Ho//and, 655 F.2d 1305, 1307-08 (D.C.
Cir. 1981) (“A court may dismiss as frivolous complaints reciting bare legal conclusions with no
suggestion of supporting facts, or postu|ating events and circumstances of a wholly fanciful
kind."). The instant complaint satisfies the foregoing standard and, thus, will be dismissed. A

separate Order accompanies this Memorandum Opinion.

(:Q,; \/),@_ |§B@
u

nited States District judge
Date: August 3~3~ , 2012